NUMBER 13-22-00111-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


ANTONIO ALVARENGA,                                                           Appellant,

                                              v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 464th District Court
                           of Hidalgo County, Texas.


                            ORDER OF ABATEMENT

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This appeal is before the Court on its own motion. Upon review of the reporter’s

record, it appears portions of the record are lost, missing, or destroyed. This sequence of

events requires us to effectuate our responsibility to avoid further delay and to preserve

the parties’ rights. See TEX. R. APP. P. 35.3(b), (c).
       Accordingly, this appeal is abated and the cause remanded to the trial court. The

trial court shall cause a hearing to be held to determine if the reporter’s record, specifically

volume 10, or any other part thereof, is missing, lost, or destroyed. Furthermore, the court

is instructed to make findings under Texas Rules of Appellate Procedure 34.6(f), if

necessary. See TEX. R. APP P. 34.6(f). Otherwise, the court shall determine what steps

are necessary to ensure the prompt preparation of a reporter’s record and shall enter any

orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall cause its findings, together with any orders it may enter, to be

included in a supplemental clerk’s record. Furthermore, the trial court shall cause a

supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record shall be filed with the Clerk of this

Court on or before the expiration of thirty days from the date of this order.

                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
12th day of August, 2022.




                                               2